DETAILED ACTION
The following Office action concerns Patent Application Number 16/082,601.  Claims 1-4 are pending in the application.
Claims 3 and 4 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed July 25, 2022 has been entered.
The previous rejection of claims 1 and 2 under 35 USC 103 is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860). 
Yamaguchi et al teaches a sputtering target comprising indium, gallium and zinc such that the ratio In/(In+Ga+Zn) is 0.314-0.342; Ga/(In+Ga+Zn) is 0.314-0.342; and Zn/(In+Ga+Zn) is 0.325-0.364 (abstract; col. 2, lines 46-54).  In an example, the sintered oxide has an atomic ratio of In:Ga:Zn of 1:1:1 (col. 7, lines 15-20).  The example sintered oxide has a measured density of 6.34 g/cm3, an average grain size of 21.8 µm and a transverse intensity (bending strength) of 54 MPa (col. 8, lines 15-22).  For In:Ga:Zn of 1:1:1 and a measured density of 6.34 g/cm3, the equivalent relative density is 97.7 %.  The average grain size is evaluated at a surface (col. 6, lines 52-60).
Yamaguchi et al does not teach that the grain size varies by less than 20 % at a surface.
However, Sawada et al teaches a sputtering target having less than 20 % variation in grain diameter at the surface (col. 7, lines 27-35).  Variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 27-35).  
Yamaguchi et al and Sawada et al are both directed to sputtering targets.  Sawada et al further teaches that variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 30-35).  A person of ordinary skill in the art would have been motivated to combine the low variation in grain size of Sawada et al with the sputtering target of Yamaguchi et al in order to reduce variation in sputtering rate and prevent uneven thicknesses of the deposited film.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860) and Yoshida et al (US 2019/0040524). 
Yamaguchi in view of Sawada teaches a sputtering target having a transverse intensity (bending strength) as described above.  Yamaguchi in view of Sawada does not teach that the transverse intensity varies by less than 20 %.
However, Yoshida et al teaches a sputtering target having a variation in bending strength of less than about 2 % (par. 37).  Bending strength is equivalent to transverse intensity.  The low variation in bending strength provides stable sputtering characteristics and a uniform sputtered film (par. 38).  A person of ordinary skill in the art would have been motivated to combine the low variation in bending strength of Yoshida et al with the sputtering target of Yamaguchi in view of Sawada in order to obtain stable sputtering characteristics and a uniform sputtered film.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860) and Yamazaki (US 2014/0042674). 
Yamaguchi et al teaches a sputtering target comprising indium, gallium and zinc such that the ratio In/(In+Ga+Zn) is 0.314-0.342; Ga/(In+Ga+Zn) is 0.314-0.342; and Zn/(In+Ga+Zn) is 0.325-0.364 (abstract; col. 2, lines 46-54).  In an example, the sintered oxide has an atomic ratio of In:Ga:Zn of 1:1:1 (col. 7, lines 15-20).  The example sintered oxide has a measured density of 6.34 g/cm3, an average grain size of 21.8 µm and a transverse intensity (bending strength) of 54 MPa (col. 8, lines 15-22).  For In:Ga:Zn of 1:1:1 and a measured density of 6.34 g/cm3, the equivalent relative density is 97.7 %.  The average grain size is evaluated at a surface (col. 6, lines 52-60).
Yamaguchi et al does not teach that the grain size varies by less than 20 % at a surface.
However, Sawada et al teaches a sputtering target having less than 20 % variation in grain diameter at the surface (col. 7, lines 27-35).  Variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 27-35).
Yamaguchi et al and Sawada et al are both directed to sputtering targets.  Sawada et al further teaches that variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 30-35).  A person of ordinary skill in the art would have been motivated to combine the low variation in grain size of Sawada et al with the sputtering target of Yamaguchi et al in view of Yamazaki in order to reduce variation in sputtering rate and prevent uneven thicknesses of the deposited film.
In addition, Yamazaki teaches method of manufacturing an In-Ga-Zn-oxide sputtering target having a uniform grain size (par. 13-15, 25, 44).  It would have been obvious to a person of ordinary skill of the art to combine the method of making a sputtering target having uniform grain size of Yamazaki with the In-Ga-Zn-oxide sputtering target of Yamaguchi et al in view of Sawada et al in order to obtain a known method of producing uniform grain size in a sputtering target.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860), Yamazaki (US 2014/0042674) and Yoshida et al (US 2019/0040524). 
Yamaguchi et al in view of Sawada et al and Yamazaki teaches a sputtering target having a transverse intensity (bending strength) as described above.  Yamaguchi et al in view of Sawada et al and Yamazaki does not teach that the transverse intensity varies by less than 20 %.
However, Yoshida et al teaches a sputtering target having a variation in bending strength of less than about 2 % (par. 37).  Bending strength is equivalent to transverse intensity.  The low variation in bending strength provides stable sputtering characteristics and a uniform sputtered film (par. 38).  A person of ordinary skill in the art would have been motivated to combine the low variation in bending strength of Yoshida et al with the sputtering target of Yamaguchi et al in view of Sawada et al and Yamazaki in order to obtain stable sputtering characteristics and a uniform sputtered film.
Response to Arguments
The applicant argues that the cited references do not enable formation of a ceramic sputtering target having uniform grain size.  However, methods of controlling grain size in ceramic sputtering targets are well-known in the art.  For example, Yamazaki teaches a method of making an In-Ga-Zn-oxide sputtering target having a uniform grain size as discussed above (par. 13-15, 25, 44).  It would have been obvious to a person of ordinary skill in the art to use a known method of producing uniform grain size in a sputtering target.  Additional references showing enablement of controlled grain size are US 2014/0042018; US 2003/0175142; US 2006/0147740; US 2012/0279856; US 2007/0031633; US 2015/0014157; US 2010/0206725; US 7,951,275; US 6,362,084; US 6,027,826.  These references were previously cited in the office action mailed April 5, 2022. 
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 9, 2022